DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 11/11/2021, the following has occurred: Claim(s) 1 have been amended. 
Claim(s) 1-2 and 4 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claim 1 recites the limitation “the second light guide system, the laser shock forging power adjustment device, the laser shock forging control system and the laser shock forging laser head are connected in sequence.” The broadest reasonable interpretation of “connected in sequence” must include the order in which the laser passes through and exits each component. For example, the laser head would be last in the sequence if the laser passes through all the other components and exits out of the laser head at the end.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “parameters of the internal structural performance.” Based on the specification, the examiner cannot gain further insight as to what “parameters of internal structure performance” is referring to. It is unclear to the examiner what the parameters that affect internal structure performance are. It could include any parameters that influence mechanical, electrical, thermal, and optical behaviors. And the parameters that could affect any of those behaviors can include density, internal dimensions, internal structural shapes, and many other factors. And one of ordinary skill in the art would not be able to determine the parameters being recited based on what is disclosed in the claims and specification.
For the purpose of examination, the limitation will be interpreted to include –dimensions and shape of the internal layers--.
Claims 2 and 4 are rejected due to dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US 20180264726 A1) in view of Hartke (US 20170326867 A1), Braunlich (US 5124993 A), Yang (US 20190375050 A1), Sukhman (US 9346122 B1), and Matsuda (US 20070164005 A1). 
Regarding claim 1, Shiomi discloses a laser cutting composite additive manufacturing (additive manufacturing and laser melting apparatus, par. 17), comprising 
a laser generating system used for generating and controlling a laser beam (additive manufacturing apparatus 1 which uses laser beams, par. 19), 
a laser forging system (laser melting 42a, Fig. 1), 
a 3D (3-Dimensional) printing system (nozzle device 14 performs 3D printing, par. 22, Fig. 1), 
a laser cutting system (laser removal 42b where the act of removal is also called trimming, par. 96; where the broadest reasonable interpretation of cutting includes removal or trimming of a material), 
an on- line monitoring system used for monitoring parameters of internal structure performance, surface performance, shape and dimension of a part, and parameters of laser beams of a laser device (measurement device 16 which performs image processing to measure the shape of the layers; where the layers can be part of the internal structure of the part and/or the surface, par. 65; the broadest reasonable interpretation of parameters of internal structure performance can include measuring the dimensions/shape of the layers, see further explanation in the section “Response to Arguments”. Measurement unit 43 measures the transmittance of the first light L1, par. 141; where a laser beam’s transmittance can be considered to be a parameter of the laser beam. While the measurement device 16 and measurement unit 43 are 
a real-time tracking and feedback system used for feeding back data monitored by the on-line monitoring system to a laser beam power adjustment device (the control unit takes the measurement from measurement device 16 to compare with a reference shape which allows it to trim/polish the layer, par. 88. Effectively, within the control unit is a feedback system which receives the data from the measurement device 16 to compare with an internal model and then outputs that information to the lasers in order to correct/fix any discrepancy. A control unit that has this internal feedback system is well known in the art.), wherein the laser generating system is respectively connected with the laser forging system, the 3D printing system, the laser cutting system and the real-time tracking and feedback system (the laser melting 42a, removal 42b, nozzle device 14, measurement device 16, and measurement unit 43 are part of the additive manufacturing device 1 and are therefore connected); 
the laser generating system comprises a computer (control unit 18), a laser device (first emission device 41), a laser device power adjustment device (first light source 41a can change the power of the first light L1, par. 45), a beam splitter for splitting the laser beam into a first laser beam and a second laser beam (first galvano mirror 57 splits the light into light beams, par. 51) 
a first light guide system for controlling the first laser beam (cable 46), a first power adjustment device (first wavelength changing unit 41b), and an adjustable beam splitter (second galvano mirror 58 splits the light into light beams and is capable of tilting, par. 51; where the broadest reasonable interpretation of “adjustable” means that the beam splitter is capable of adjusting some parameter) for splitting the first laser beam into a third laser beam (laser beam that enters through the lens 53 which performs the function of melting 42a, par. 55, Fig. 1) and 
the computer, the laser device and the beam splitter are connected in sequence (control unit 18 controls the first light source 41a which emits the light L1 towards the galvano mirror 51, par. 82); one end of the first power adjustment device is connected with the first light guide system (cable 46 is attached to the first wavelength changing unit 41b), 
the laser forging system comprises a laser forging power adjustment device (converging third lens 53; where the converging lens concentrates the laser beam and therefore changes the laser’s power density at the spot of irradiation), a laser forging control system (adjustment device that can move the third lens 53, par. 47); the second light system is connected with the beam splitter (laser melting device 42a is connected to the second galvano mirror 58 not the first galvano mirror 57); 
the laser cutting system comprises a laser cutting power adjustment device (converging fourth lens 54; where the converging lens concentrates the laser beam and therefore changes the laser’s power density at the spot of irradiation) and the laser control system (adjustment device that can move the third lens 53, par. 47); the fourth light system is connected with the beam splitter (laser removal device 42b is connected to the first galvano mirror 57 not the second galvano mirror 58); 
the 3D printing system comprises a third light guide system for controlling the third laser beam (cable 46), a 3D printing power adjustment device (converging second lens 52; where the converging lens concentrates the laser beam), a 3D printing head (nozzle 34), a powder feeding system (material supply device 31, Fig. 1), a powder feeding head for coaxially conveying light and powder (nozzle 34 feeds power 3 co-axially with the laser beam L1, Fig. 2) and a 3D printing control system (moving mechanism 36); the third light guide system, the 3D 
and the real-time tracking and feedback system is respectively connected with the computer (the measurement unit 43 is connected to the control unit 18 through the signal lines 19, Fig. 1, par. 76), the laser power adjustment device (control unit 18 controls the power of the first light source 41a, par. 82), and the first power adjustment device (measurement unit 43 is connected to the first wavelength changing unit 41b through the control unit 18, Fig. 1);
the on-line monitoring system, the real-time tracking and feedback system and the computer are connected in sequence (the control unit takes the measurement from measurement device 16 to compare with a reference shape which allows it to trim/polish the layer, par. 88. Effectively, within the control unit is a feedback system which receives the data from the measurement device 16 to compare with an internal model and then outputs that information to the lasers in order to correct/fix any discrepancy. A control unit that has this internal feedback system is well known in the art. Additionally, one of ordinary skill in the art would know that in order to perform feedback the measurement data must go through a feedback channel to the main program/controller/computer which allow the system to compare the data with the reference shape, therefore, this would also read on the limitation of “the on-line monitoring system, the real-time tracking and feedback system, and the computer are connected in sequence).
Shiomi does not disclose laser shock forging,
the on- line monitoring system used for monitoring parameters of four laser beams of a laser device
said real-time tracking and feedback system used for feeding back data to a plurality of laser beam power adjustment devices
the computer, the laser device power adjustment device, the laser device and the beam splitter are connected in sequence,
and the other end of the first power adjustment device is connected with the adjustable beam splitter; 
the laser forging system comprises a second light guide system for controlling the second laser beam, and a laser shock forging laser head; the second light guide system is connected with the beam splitter;
the second light guide system, the laser shock forging power adjustment device, the laser shock forging control system and the laser shock forging laser head are connected in sequence; 
the laser cutting system comprises a fourth light guide system for controlling the fourth laser beam, a laser cutting laser head, and a laser cutting control system;
the fourth light guide system, the laser cutting power adjustment device, the laser cutting control system and the laser cutting laser head are connected in sequence; the fourth light guide system is connected with the adjustable beam splitter
the third light guide system, the 3D printing power adjustment device, the 3D printing control system and the 3D printing head are connected in sequence

Hartke discloses a hybrid micro-manufacturing laser apparatus (100) wherein a second energy beam can perform the function of melting (par. 54) and/or laser peening operation (where it is understood by the examiner that laser peening can also be called laser shock forging, par. 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiomi to incorporate the teachings of Hartke and include the function of laser shock forging with the laser melting device. Doing so would have the benefit of reducing or eliminating the stresses in the melted layers (par. 106, Hartke).
Shiomi in view of Hartke does not disclose the computer, the laser device power adjustment device, the laser device and the beam splitter are connected in sequence.
Braunlich discloses a laser power control system wherein the computer (202, Fig. 10), the laser device power adjustment device (modulation circuit 70 controls the power of the laser beam 16, Col 10 lines 63-67), the laser device (laser power supply 15, Fig. 10) and the beam splitter (beam splitter 18, Fig. 10) are connected in sequence.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiomi in view of Hartke to incorporate the teachings of Braunlich and have the computer connected to the power adjustment device before the laser device. Doing so would have the ability to provide a modulation signal to control the laser power supply (Col 10 lines 63-67, Braunlich). Additionally, one of ordinary skill in the art would be able to set the sequence of the sub-components based on design requirements.
Shiomi in view of Hartke and Braunlich does not disclose the other end of the first power adjustment device is connected with the beam splitter.
Yang discloses one end of the first power adjustment device (energy averaging device 113 averages the energy distribution of the input laser beam, par. 21, Fig. 2) is connected with the first light guide system (splitting input channel 111, Fig. 2), and the other end of the first power adjustment device is connected with the beam splitter (laser beam splitter 114, par. 21, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiomi in view of Hartke and Braunlich to incorporate the teachings of Yang and connect the energy averaging device before the adjustable beam splitter. Doing so would have the benefit of configuring the laser beam to obtain a flat-top laser beam which splits the flat-top laser beam into a plurality of laser beam with equal energy (par. 21, Yang).
Shiomi in view of Hartke, Braunlich and Yang does not disclose
the on- line monitoring system used for monitoring parameters of four laser beams of a laser device
said real-time tracking and feedback system used for feeding back data to a plurality of laser beam power adjustment devices
 the real-time tracking and feedback system is respectively connected with the laser shock forging power adjustment device, the laser cutting power adjustment device and the 3D printing power adjustment device.
Sukhman discloses a laser power adjustment device (modification optics 120, where it is has lens 140 that can change the spot size of the laser beams, Col 6 lines 10-15, Fig. 2; where the broadest reasonable interpretation of power adjustment includes changing laser spot size which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiomi in view of Hartke, Braunlich and Yang to incorporate the teachings of Sukhman and replace the second lens 52 (3D printing power adjustment), third lens 53 (laser cutting power adjustment), and fourth lens 54 (laser shock power adjustment) of Shiomi with the modification optics 120. Doing so would have the benefit of controlling the beam spot size by expanding and contracting the lens optics 140 (Col 3 lines 32-35, Sukhman). One of ordinary skill in the art would also use the feedback information from the measurement unit 43 (which is part of the on-line monitoring system) to control the spot size of the modification optics to control the power in order to accurately control the temperature of the material being irradiated (par. 142 and 155-156, Shiomi).
This combination would result in the limitation 
the on- line monitoring system used for monitoring parameters of four laser beams of a laser device
said real-time tracking and feedback system used for feeding back data to a plurality of laser beam power adjustment devices,
the real-time tracking and feedback system is respectively connected with the laser shock forging power adjustment device, the laser cutting power adjustment device and the 3D printing power adjustment device. The modification optics is connected to a controller and one of ordinary skill in the art would be able to connect the optics to the same control unit (18, Shiomi) which is connected to the measurement unit 43 (feedback system). The modification 
Shiomi in view of Hartke, Braunlich, Yang, and Sukhman does not disclose the laser forging system comprises a second light guide system for controlling the second laser beam, and a laser shock forging laser head; 
the laser cutting system comprises a fourth light guide system for controlling the fourth laser beam, a laser cutting laser head, and a laser cutting control system (where it is understood by the examiner that the laser cutting control system is a different control system from the laser shock forging control system).
Matsuda discloses multiple laser systems with the same sub-components of light guide system for controlling the second laser beam (40A, Fig. 6), a laser head (irradiating unit 18, Fig. 6), and a laser control system (galvano scanner 48A, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiomi in view of Hartke, Braunlich, Yang, and Sukhman to incorporate the teachings of Matsuda and have separate control systems for the laser shock forger and laser cutter and to include a light guide and laser head for the laser shock forger and laser cutter. Doing so would have the benefit of having a plurality of laser beams that can go to remote sites for processing (par. 4, Matsuda). As seen from Matsuda, one of ordinary skill in the art would be able to make the control system (adjustment device for moving the lens taught by Shiomi) separable such that the laser shock forging system and laser cutting system have separate control systems for moving the lens.
 This combination results in the laser shock forging system comprises a second light guide system for controlling the second laser beam (40A, Matsuda), a laser shock forging power adjustment device (modification optics 120, Sukhman), a laser shock forging laser head 
 the laser cutting system comprises a fourth light guide system for controlling the fourth laser beam (40B, Matsuda), a laser cutting power adjustment device (modification optics 120, Sukhman), a laser cutting laser head (irradiation unit 18, Matsuda) and a laser cutting control system (adjustment device that can move the optics, par. 47, Shiomi).
Shiomi in view of Hartke, Braunlich, Yang, Sukhman, and Matsuda does not disclose the second light guide system, the laser shock forging power adjustment device, the laser shock forging control system and the laser shock forging laser head are connected in sequence;
the fourth light guide system, the laser cutting power adjustment device, the laser cutting control system and the laser cutting laser head are connected in sequence;
the third light guide system, the 3D printing power adjustment device, the 3D printing control system and the 3D printing head are connected in sequence; 
Sukhman discloses a laser processing system for cutting, welding, and sintering wherein the laser cutting system comprising a light guide system (preconditioning optics 116, Fig. 2), a laser cutting power adjustment device (modification optics 120, where it is has lens 140 that can change the spot size of the laser beams, Col 6 lines 10-15), a laser cutting control system (positioning module 148 which is controlled by the controllers 28 to move in the X/Y axis, Col 6 lines 44-46, Fig. 2), and a laser cutting head (positioning module 148 configured to carry the optical elements, Col 6 lines 37-40; where the broadest reasonable interpretation of “laser head” can be a housing from which the laser exits) are connected in sequence (see Fig. 2 where the laser passes through preconditioning optics, focusing optics, positioning optics, and finally the exits out of the positioning module; where it is understood by the examiner that the laser exits out of the positioning module which carries the optical elements)
. One of ordinary skill in the art would be able to organize the multiple laser systems and their sub-components in the specific sequence based on design requirements. 
Shiomi in view of Hartke, Braunlich, Yang, Sukhman, and Matsuda does not disclose the second light guide system is connected with the beam splitter and the fourth light guide system is connected with the adjustable beam splitter.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiomi in view of Hartke, Braunlich, Yang, Sukhman, and Matsuda to make the second light guide system connected to the beam splitter and the fourth guide system connected to the adjustable beam splitter. One of ordinary skill in the art would be able to decide which branched laser beam performs the different laser functions.
Regarding claim 2, Shiomi in view of Hartke, Braunlich, Yang, Sukhman, and Matsuda discloses the laser shock forging and laser cutting composite additive manufacturing device according to claim 1, wherein the laser cutting laser head (laser removal 42b with the laser head taught by Matsuda) and the 3D printing head (nozzle 34) are disposed adjacently (laser removal 42b, Fig. 1, and the nozzle are adjacent to each other; where the broadest reasonable interpretation of adjacent can mean within the vinicity); and 
Shiomi in view of Hartke, Braunlich, Yang, Sukhman, and Matsuda does not disclose wherein the laser cutting laser head and the 3D printing head are disposed parallel;

Matsuda further discloses wherein the two laser heads are disposed parallel (Fig. 6);
the adjustable beam splitter respectively controls the two lasers to work simultaneously or independently (laser beam branching unit 12 allows for simultaneous or non-simultaneous branching laser beams, par. 8, Matsuda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiomi in view of Hartke, Braunlich, Yang, Sukhman, and Matsuda to incorporate the teachings of Matsuda and have two laser heads parallel and use the adjustable beam splitter. One of ordinary skill in the art would be able to make the 3D printing head and the laser cutter head adjacent and parallel based on design requirements. And the benefit of the adjustable beam splitter is that it is capable of stabilizing the power ratio of the split lasers (par. 6, Matsuda) and controlling the power of the reflected lasers (par. 38, Matsuda).
Regarding claim 4, Shiomi in view of Hartke, Braunlich, Yang, Sukhman, and Matsuda discloses the laser shock forging and laser cutting composite additive manufacturing device according to claim 1, wherein the laser cutting system may act on one or more slice layers (control unit 18 can control laser 41a to evaporate or trim the layer 2b or the manufactured product 4, par. 88).
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/11/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiomi.

Examiner’s response:
Applicants amended claim 1 such that it recites “parameters of internal structure performance.” It appears it was amended in response to the examiner’s interpretation of “internal structure performance” however, applicants did not explain why the amendment offers ground of a different interpretation. 
Based on the specification, the examiner cannot gain further insight as to what “parameters of internal structure performance” is referring to. It is unclear to the examiner what the parameters that affect internal structure performance are. It could include any parameters that influence mechanical, electrical, thermal, and optical behaviors. And the parameters that could affect any of those material behavior include density, internal dimensions, internal structural shapes, and many other factors. Therefore, the examiner’s previous interpretation will be maintained and the limitation, “parameters of internal structure performance,” will be interpreted to encompass dimensions and shape of the layers. The rejection for that limitation is therefore maintained.
With regards to the amendment that the online monitoring system monitors the parameters of the four laser beams, Shiomi discloses a measurement unit 43 that measures the transmittance of the first light L1, par. 141; where a laser beam’s transmittance can be considered to be a parameter of the laser beam. While the measurement device 16 and measurement unit 43 are separate sensors, one of 
The examiner agrees that the prior art does not recite the newly amended limitation based on components used in the claim mapping in the non-final rejection. However, Shiomi discloses in par. 87 that the control unit takes the measurement from measurement device 16 (mapped as the on-line monitoring system) to compare with a reference shape which allows it to trim/polish the layer, par. 88. 
Effectively, Shiomi is teaching that within the control unit is a feedback system which receives the data from the measurement device 16 (on-line monitoring system) to compare with an internal model and then outputs that information to the lasers in order to correct/fix any discrepancy. 
Shiomi also discloses that measurement unit 43 feeds back data to the control unit in order to control the power of the laser beam, par. 142 and 155-156, where the measurement unit 43 and measurement device 16 can be considered part of the on-line monitoring system. A control unit that has this internal feedback system is well known in the art. Additionally, one of ordinary skill in the art would know that in order to perform feedback the measurement data must go through a feedback channel to the main program/controller/computer which allow the system to compare the data with the reference shape, therefore, this would also read on the limitation of “the on-line monitoring system, the real-time tracking and feedback system, and the computer are connected in sequence.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761